Case: 19-30619      Document: 00515522596         Page: 1    Date Filed: 08/11/2020




            IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                      No. 19-30619                          August 11, 2020
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                     Plaintiff - Appellee

v.

LONNIE D. JOHNSON, also known as D-Money;
LARSHANDRA DAVENPORT, also known as Shonda Morris;
JIMMIE R. DURDEN, JR.; GARY J. MCCAIN, also known as RoRo;
DEMARCUS D. MORRIS, also known as GG, also known as Gezzy,

                     Defendants - Appellants


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                            USDC No. 5:17-CR-173-4


Before JOLLY, JONES, and WILLETT, Circuit Judges.
PER CURIAM:*
       In this direct criminal appeal, defendants-appellants raise ten
challenges to their convictions of racketeering, drug conspiracy and
distribution, and possession of a firearm by a felon. Finding no error, we reject
all challenges and AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-30619         Document: 00515522596        Page: 2    Date Filed: 08/11/2020



                                        No. 19-30619
                                     BACKGROUND 1
       This case revolves around the Block Boyz, a Shreveport rap group turned
criminal enterprise. The Block Boyz was largely a family affair; it was led by
Demarcus Morris 2 and his brother Frank, with their mother, Larshandra
Davenport, providing protection and a home base. Jimmie Durden, who had a
child with Morris’s sister, was a member of the Block Boyz as was Lonnie
Johnson, a cousin. The final member of the cohort implicated in the case at
bar is Gary McCain, a family friend. Over the course of several years, the Block
Boyz engaged in shootouts, robberies, and drug deals, all in the pursuit of
wealth.       A mountain of evidence, much of which is detailed below, was
presented over the course of a lengthy trial, culminating in convictions for
Johnson, Morris, Durden, and Davenport of conspiracy to participate in the
affairs of a racketeering enterprise; Morris, Durden, McCain, and Davenport
of conspiracy to distribute controlled substances; Morris of distributing crack
cocaine; Durden, McCain, and Morris of possessing a firearm while a felon; and
Davenport of distributing powder cocaine.
       The Block Boyz began in 2010 when Frank Morris and Lonnie Johnson,
along with a few friends, decided to start a rap group. The group quickly grew
to include Demarcus Morris, Jimmie Durden, and Gary McCain, among others.
As the group expanded, its purpose devolved from producing rap music to
selling drugs and engaging in robberies. Predictably, guns got involved as the
Block Boyz took “care of each other” and staved off rival gangs. They were a
tightknit group, quick to defend one another and quick to exclude someone if



       1 The evidence presented at trial included recorded calls between co-defendants and
between government informants and the defendants. Transcripts of these calls were not
included in the record on appeal. But the government’s brief quoted pertinent portions of the
calls, and the defendants do not challenge the accuracy of the government’s recitation.

       2   Any reference to Morris hereinafter is a reference to Demarcus Morris.
                                               2
    Case: 19-30619    Document: 00515522596     Page: 3   Date Filed: 08/11/2020



                                 No. 19-30619
they “stopped hustling.”    To identify themselves, the group wore red, got
tattoos, and posted photos and status updates together on social media,
sometimes while wearing red or in “Blockboy” t-shirts.
      Many of the Block Boyz’s shenanigans were geared towards obtaining
and selling drugs. The groups’ earliest documented involvement with drugs
occurred on January 26, 2011, when, during a traffic stop, officers seized 60
grams of marijuana and 60 dosage units of ecstasy pills from Durden’s pocket.
Three years later, officers stopped Frank Morris, who was driving with other
members of the Block Boyz, and found a loaded Mac 10 submachine gun, three
loaded handguns, 40 grams of marijuana, Xanax, and digital scales.            In
January 2016, officers stopped Demarcus Morris after a hit-and-run; they
found 100 bags of crack cocaine, a loaded gun, approximately $1,700 in cash,
and digital scales. A few months later, officers apprehended McCain while he
was driving Morris’s car and discovered a loaded assault rifle and marijuana.
      Between May 5, 2016 and June 22, 2016, a government informant, Q.T.,
made six controlled crack purchases from Morris and attempted a seventh.
Morris—or McCain, who accompanied Morris—was often armed during these
transactions. Cocaine was sometimes delivered by a third party to Morris, who
in turn offered to cook it into crack for Q.T.; Q.T. paid Morris extra for this
service. In addition to buying crack from Morris, Q.T. purchased a shotgun.
      On July 14, 2016, Durden’s aunt, Rhonda Noyes, called Morris to tell him
that she had a source for “some soft [powder].” Morris relayed the message to
Durden. The next week, Davenport called Morris to tell him that a buyer was
waiting to get a “dime” from him. Four days later, Morris sent Durden to make
a drug sale. On July 28, Morris called a seller to ask about the price of “snow.”
A week later, he called another seller to inquire about drug availability. Morris
and the seller met shortly thereafter. That same day, Morris placed a call
seeking “another four.” A seller agreed to “hook y’alls boys up,” and the two
                                       3
    Case: 19-30619    Document: 00515522596     Page: 4   Date Filed: 08/11/2020



                                 No. 19-30619
agreed on a meeting spot.      These types of calls continued the next day,
including a call between Davenport and Morris during which Davenport
informed Morris that she had a buyer who was looking for marijuana. Two
days later, Morris helped Davenport sell 116 15-milligram pills of Roxicodone.
Between April 25 and June 26, 2017, Q.B., a police informant, bought powder
cocaine from Davenport four times.
      Morris and Durden tried to conceal their drug dealings from police. On
July 28, 2016, Durden called Morris to warn him that police were seeking a
warrant for Davenport’s home.      Morris responded that they needed to go
“clean” the home and move supplies to “Granny’s house”—also referred to as
the Midway house—where Morris’s grandmother and his brother, Frank,
resided. Three hours later, a member of the Block Boyz called Morris to tell
him that the police were searching the Midway house instead. McCain was
also made aware of this change. From the Midway house, police seized a
backpack filled with one-gallon bags containing residue, digital scales,
counterfeit money, ammunition, a gun, a 30-round magazine for a rifle or AR
pistol, and a case for a .40 caliber gun; they also arrested Frank Morris.
      As the above facts suggest, the Block Boyz regularly handled and dealt
guns. Morris, in particular, was prone to engage in trade discussions and
barter for firearms. For instance, on August 2, 2016, Robert Cannon, another
member of the Block Boyz, told Morris he had someone who wanted to sell
“some ninety nines”—“the model them cops had with the night vision scopes”—
for “two fifty.” Morris responded that he wanted one. Cannon later told Morris
to have McCain meet him at a convenience store, the Stop-N-Fly, with cash.
That same night, Cannon asked Morris if McCain wanted to trade his Glock
for “[t]hat Uzi and two dollars”; Morris said he would have McCain contact
Cannon. Durden was also involved in gun transactions. He had discussions


                                       4
    Case: 19-30619    Document: 00515522596     Page: 5   Date Filed: 08/11/2020



                                 No. 19-30619
with Morris about acquiring firearms and occasionally would run pick-ups for
Morris.
      The Block Boyz used their guns to fight rival gangs and to conduct
robberies. The earliest documented gun fight involving a member of the Block
Boyz occurred in May 2012. McCain, who was dressed in “all red,” was shot
while at a club. He responded by firing a gun at individuals in a Crown
Victoria, shooting one person in the head and another in the face. McCain also
shot at rival gang members on December 13, 2013. While riding as a passenger
in a car, he was shot at and fired back. McCain’s car had multiple bullet holes
in it, caused by shots fired from both inside and outside the vehicle.
      In May 2012, both Johnson and Morris fired guns during fights with
rivals.   Johnson hit someone in the leg and Morris assaulted a pregnant
woman. On August 18, 2012, Durden shot at Jacorvin Taylor at the Stop-N-
Fly. In 2016, Durden and Morris were recorded discussing shooting a member
of a rival gang, the Trap Boyz.     Later that year, several men shot at an
apartment complex where McCain, Durden, and Morris lived. In a series of
calls, Davenport discussed the shooting with Morris and McCain and
discovered that police were looking for Morris’s car. The car was hid at Morris’s
aunt’s house.
      On July 26, 2016, a member of the Trap Boyz “tried to get at” Morris and
Durden. Morris called around see if anyone had seen “that little red car” and
asked to borrow a truck. Later that day, the police, responding to a call
reporting gunfire, found a red Dodge truck with bullet holes in it. Morris
boasted to a friend the next day about the shooting, mocking the Trap Boyz as
terrible shots. Despite having escaped injury-free, Morris was upset by the
shooting and mentioned to Durden that they should gun down the rival gang.
Morris acted on that threat, but with no success. Conflict with the Trap Boyz


                                       5
    Case: 19-30619        Document: 00515522596        Page: 6    Date Filed: 08/11/2020



                                      No. 19-30619
extended into the prisons, where McCain and a rival gang member got into a
brawl.
      Robberies were another central feature of the Block Boyz’s enterprise.
On January 28, 2014, Adams, a member of the Block Boyz, dropped off Johnson
and Morris’s cousin, Hammer, at the Kings Manor apartments. A few minutes
later, Adams heard gunshots before seeing Johnson and Hammer running back
to the car. According to Kameshia Martin, whose home Johnson and Hammer
targeted, two men entered her bedroom through the window while she was
asleep. One of the men held a gun on Martin while the other went through the
apartment taking, among other things, a laptop and a phone. 3 Martin, who
had a gun under her pillow, eventually was able to fire at the intruders; they
returned fire, shooting Martin three times. Officers found shell casings and
bullet holes throughout Martin’s apartment.               They also discovered that
Martin’s fiancé’s car (where a gun was stored) had been broken into. Johnson
later admitted to friends that he had broken the car window to steal the gun.
      Hammer, Johnson, and Adams were involved in a second armed robbery
that night. After meeting up with Morris, the group traveled to the Briarwood
Apartments. They had received word that one of the residents had “a lot of
dope” and money.         Residing at the Block Boyz’s targeted apartment was
Deandre Jackson, his girlfriend, his mother, his brother, and two younger
siblings.     Hammer and Johnson, both wearing masks, came into the
apartment; one held a gun to Jackson’s head, took him into another room,
demanded money, and fired a shot into the air. At some point, either Hammer
or Johnson began shooting, and Jackson’s brother returned fire. Hammer was
killed, Jackson’s brother was shot in the head, and Johnson was shot in the
leg. Adams, Johnson, and Morris fled the apartment complex, leaving behind


      3   The phone was later found in the trash at the Midway house.
                                             6
    Case: 19-30619    Document: 00515522596    Page: 7   Date Filed: 08/11/2020



                                No. 19-30619
their guns and masks and driving away in a tan SUV. They returned to the
Midway home, where Morris’s grandmother wrapped Johnson’s leg.
      Johnson, Morris, and several others later tried to drive from the Midway
house to the hospital in the tan SUV but were stopped by police. Police seized
a loaded assault rifle and a blood sample from the SUV; the DNA matched
Johnson. DNA from blood on the bedroom floor of the Midway house also
matched Johnson.
      On July 14, 2016, after talking to Noyes about obtaining drugs, Morris
and Durden discussed robbing Noyes’s source. Morris and Durden observed
that the source probably had more than drugs—“we can go in his pockets.”
They talked again that night about robbing the source, as “[t]hat’s easy money
there.” They weren’t worried about Noyes’s reaction.
      Morris and Durden planned at least two other robberies, both of which
were thwarted by police.     One of these attempted robberies occurred on
August 8, 2016, after Raphiel Wilson informed Morris that there was someone
in a Walmart parking lot with $17,000. Police, who were listening to the Block
Boyz’s calls as part of an ongoing investigation, went to the Walmart. Wilson
and Morris’s target eventually left the Walmart parking lot and headed for an
apartment complex; Wilson and Morris followed. Wilson’s car was pulled over
by police before reaching the complex, though the police eventually let him go.
Morris was apprehended at the complex in an Impala; Durden was also in the
car. In the backseat passenger floorboard area was a semiautomatic gun with
an extended magazine. Officers found four more guns in the trunk of the car.
Morris and Durden were arrested.
      About two weeks later, Durden spoke to Davenport from jail. Davenport
was aware that the Block Boyz were under investigation and was concerned
about government informants working from inside the jail. She told Durden
that some “Baby daddy” was a “damn apple” and “wasn’t no good.” Singling
                                      7
    Case: 19-30619    Document: 00515522596     Page: 8   Date Filed: 08/11/2020



                                 No. 19-30619
out an unidentified female associated with the “bad apple,” Davenport warned,
“[t]hat girl signed a separation” “on your people” and “that’s why my people got
put[] in foxtrot.” Durden seemed to understand that Davenport was “saying
. . . he”—the “bad apple” in the jail—“don’t need to be around me.” The next
day, however, Durden called Davenport for clarification. Durden specifically
asked if he needed to “whoop his a[**] or something,” referring again to the
suspected informant. Davenport elaborated that the person in question was
“foul” and that the girl he associated with was “running” “with the badge.”
Durden then informed Davenport that the man in question was his cellmate,
and that the girl they spoke of had been coming to see him every day. He told
Davenport that “I’m gonna whoop his a[**]” and to “tell [Morris] I don’t know
what them people fixing to do with me I’m fixing to whoop that boy[’]s a[**]
though.” Davenport told Durden that she loved him and to be careful. Later
that day, Durden “swung on” his cell mate, Jimmy Jenkins.
      Based on the foregoing evidence, the government filed an eighteen-count
indictment. After a two-and-a-half-week jury trial, the defendants were found
guilty on all tried counts. Johnson, Morris, Durden, McCain, and Davenport
were convicted of conspiracy to participate in the affairs of a racketeering
enterprise in violation of 18 U.S.C. § 1962(d) (Count 1); Morris, Durden,
McCain, and Davenport were convicted of conspiracy to distribute controlled
substances in violation of 21 U.S.C. §§ 841(a)(1) and 846 (Count 2); Morris was
convicted of distributing crack cocaine in violation of 21 U.S.C. § 841(a)(1)
(Counts 9–11); Durden, McCain, and Morris were convicted of possessing a
firearm while a felon in violation of 18 U.S.C. § 922(g) (Count 8: McCain; Count
12: Morris; Count 15: Durden and Morris); and Davenport was convicted of
distributing powder cocaine, in violation of 21 U.S.C. § 841(a)(1) (Counts 16–
18). Before the case was submitted to the jury, Johnson, McCain, and Durden
challenged the sufficiency of the evidence supporting their racketeering-
                                       8
     Case: 19-30619        Document: 00515522596         Page: 9     Date Filed: 08/11/2020



                                       No. 19-30619
conspiracy convictions. Durden additionally challenged the sufficiency of the
evidence      supporting     his   controlled-substance-conspiracy           and    felon-in-
possession convictions. And Morris challenged the evidence supporting his
crack-distribution convictions.         The district court rejected all challenges.
Ultimately, it sentenced defendants to the following prison terms: Johnson,
240 months; Morris, 405 months; Durden, 190 months; McCain, 110 months;
and Davenport, 71 months.
                                      DISCUSSION
       Defendants raise a myriad of claims requiring the application of different
legal standards. We consider each claim in turn.
                           I. Sufficiency of the Evidence 4
       The defendants begin by renewing their sufficiency of the evidence
objections.      Specifically, Johnson, McCain, and Durden challenge the
sufficiency    of   the    evidence     supporting      their      racketeering-conspiracy
convictions.     Durden additionally challenges the evidence supporting his
controlled-substances-conspiracy and felon-in-possession convictions.                    And
Morris challenges the evidence supporting his crack-distribution convictions.
       “This court reviews preserved challenges to the sufficiency of the
evidence de novo.” United States v. Grant, 683 F.3d 639, 642 (5th Cir. 2012).
“The ultimate test for sufficiency of the evidence challenges is whether a
reasonable jury could find that the evidence establishes guilt beyond a
reasonable doubt.” United States v. Salazar, 958 F.2d 1285, 1291 (5th Cir.
1992). “When reviewing the sufficiency of the evidence, we view all evidence,



       4 Defendants have, for the most part, filed briefs that adopt the arguments advanced
by their co-defendants. See FED. R. APP. P. 28(i). Because we reject all defendants’
challenges, we do not note which defendants have adopted which arguments. See generally
United States v. Alix, 86 F.3d 429, 434 n.2 (5th Cir. 1996) (“[A]n appellant may not raise
fact-specific challenges to his own conviction or sentence . . . by merely referring to similar
challenges in another appellant’s brief.”).
                                              9
    Case: 19-30619    Document: 00515522596       Page: 10   Date Filed: 08/11/2020



                                  No. 19-30619
whether circumstantial or direct, in the light most favorable to the
government, with all reasonable inferences and credibility choices to be made
in support of the jury’s verdict.” United States v. Ford, 558 F.3d 371, 375 (5th
Cir. 2009). “The evidence need not exclude every reasonable hypothesis of
innocence or be completely inconsistent with every conclusion except guilt, so
long as a reasonable trier of fact could find that the evidence established guilt
beyond a reasonable doubt.” Id.
                 A. Racketeering Conspiracy Convictions
      The Racketeer Influenced and Corrupt Organizations Act (“RICO”)
makes it a crime “for any person employed by or associated with any enterprise
engaged in, or the activities of which affect, interstate . . . commerce, to conduct
or participate, directly or indirectly, in the conduct of such enterprise’s affairs
through a pattern of racketeering activity,” 18 U.S.C. § 1962(c), or to conspire
to do so, id. § 1962(d). The statute defines “racketeering activity” as acts
“indictable” or “chargeable” under various federal and state laws, including
murder, robbery, and drug distribution. Id. § 1961(1).     A “pattern of
racketeering activity” requires “at least two acts of racketeering activity”
occurring within a ten-year period. Id. § 1961(5). An “enterprise” is defined to
include any “group of individuals associated in fact although not a legal entity.”
Id. § 1961(4). The concept is “expansive,” but it “must have at least three
structural features: a purpose, relationships among those associated with the
enterprise, and longevity sufficient to permit these associates to pursue the
enterprise’s purpose.” Boyle v. United States, 556 U.S. 938, 944–46, 129 S. Ct.
2237, 2243–44 (2009).
      “To prove a RICO conspiracy the government must establish (1) that two
or more people agreed to commit a substantive RICO offense and (2) that the
defendant knew of and agreed to the overall objective of the RICO offense.”
United States v. Posada-Rios, 158 F.3d 832, 857 (5th Cir. 1998).              “The
                                        10
    Case: 19-30619       Document: 00515522596        Page: 11     Date Filed: 08/11/2020



                                      No. 19-30619
agreement, a defendant’s guilty knowledge and a defendant’s participation in
the conspiracy all may be inferred from the ‘development and collocation of
circumstances.’” Id. (quoting United States v. Maltos, 985 F.2d 743, 746 (5th
Cir. 1992)). No predicate offense need actually be committed, Salinas v. United
States, 522 U.S. 52, 63–64, 118 S. Ct. 469, 476–77 (1997); nor does the indicted
conspirator need to have agreed to commit specific predicate acts. United
States v. Delgado, 401 F.3d 290, 296 (5th Cir. 2005). Rather, it is sufficient
that the conspirator “kn[ew] of and agreed to the overall objective of the RICO
offense.” Id.
        The evidence clearly establishes that the Block Boyz were a criminal
enterprise with the purpose of obtaining money by selling drugs and “hitting
. . . lick[s]”—or “taking things without paying.” As one member of the Block
Boyz described it, the group’s purpose was “drugs and territory.” Members
defended and protected each other from rival gangs. And they advertised their
affiliation with each other by wearing red, getting tattoos, and posting about
the Block Boyz on social media. The Block Boyz’s criminal activities lasted for
years; members were fighting and shooting rival gangs, specifically the Trap
Boyz, as early as May 2012 and continued to fight the Trap Boyz until August
2016.       Jail time, injuries, and even death did not disrupt their mission.
Hammer was killed and Johnson was shot during the January 2014 robberies,
and Frank was arrested in July 2016, but Morris, Davenport, and others kept
selling drugs and planning robberies.
        Johnson contends that the Block Boyz was just “a group of young
teenagers who got together to have fun and play rap music.” 5 That may have




        5In a related vein, some of the defendants contend that they were simply connected
by blood and friendship, not by involvement or association with the Block Boyz. The two
relationships, however, are not mutually exclusive, and the evidence belies this contention.
                                            11
   Case: 19-30619    Document: 00515522596     Page: 12   Date Filed: 08/11/2020



                                No. 19-30619
been how the Block Boyz started. But their purpose quickly became criminal.
The jury heard ample evidence demonstrating as much.
      Relatedly, it heard overwhelming evidence establishing that the Block
Boyz engaged in a pattern of racketeering activity. Although the government
was only required to establish that the defendants conspired to commit the
predicate acts undergirding the RICO conspiracy indictment, see 18 U.S.C.
§ 1962(d), the jury heard evidence that the Block Boyz actually committed
many predicate offenses, including attempted murder, attempted robbery,
robbery, and drug distribution.     Johnson argues that this evidence was
insufficient to support his conviction because the government did not prove
that he engaged in specific predicate offenses with a nexus to the Block Boyz
enterprise. Again, however, the government need only establish that Johnson
knew of and agreed to the overall objective of the conspiracy. See Delgado,
401 F.3d at 296.    The government did that and then some; it presented
evidence that Johnson committed attempted murder, robbery, and attempted
robbery in connection with the Block Boyz.
      For example, the government established that Johnson participated in
the two January 2014 robberies. Johnson does not dispute that. But he asserts
the robberies were not Block Boyz related activities because the leader of the
robberies, Hammer, was not a member of the gang. Accepting, for present
purposes, that Hammer was not a member of the Block Boyz, Johnson’s claim
is still without merit.   This court has held that the racketeering statute
“applies to outsiders as well as to insiders.” United States v. Welch, 656 F.2d
1039, 1065 (5th Cir. 1981). Put differently, an outsider’s involvement in a
predicate act does not necessarily render the act outside the scope of the
enterprise. Additionally, it is not clear that Hammer led the January 2014
robberies. Morris, the Block Boyz’s leader, was with Hammer before the first
robbery; spoke to Hammer on the phone right after that robbery, telling him
                                      12
   Case: 19-30619    Document: 00515522596     Page: 13   Date Filed: 08/11/2020



                                No. 19-30619
where to go next; and participated in the second robbery. The jury could thus
reasonably infer that Morris, not Hammer, directed the group’s actions. But
cf. United States v. Jones, 873 F.3d 482, 493 (5th Cir. 2017) (determining that
the evidence presented at trial was insufficient to connect a shooting to the
shooter’s membership in a criminal enterprise or the charged conspiracy).
      Johnson also argues that “two home invasions on the same day does not
show a pattern of racketeering activity.” This argument fails for at least two
reasons. First, Johnson need not have committed any predicate offense. It is
enough that two people agreed to violate Section 1926(c) and that Johnson
“agreed to the overall objective of the conspiracy.” Delgado, 401 F.3d at 296.
The jury could find the conspiratorial agreement from the Block Boyz’s many
actual and planned criminal acts, including the drug dealing and shootings in
which Johnson participated. Second, the two robberies constitute separate
offenses. Although they occurred on the same night, the robberies were not a
single criminal transaction—they involved different accomplices, different
victims at different locations, and a break in-between. Cf. United States v.
Washington, 898 F.2d 439, 442 (5th Cir. 1990) (determining, for purposes of
sentencing, that two robberies arose out of separate courses of conduct despite
the robberies being committed within a few hours of each other against the
same victim and at the same location).       Johnson’s contrary argument is
unavailing.
      Like Johnson, McCain argues that the evidence was insufficient to
support his RICO-conspiracy conviction. He notes that he was not named in
most of the overt acts in the indictment and that the jury did not find that he
personally participated in any robberies or attempted murders in connection
with the racketeering enterprise. That is true, but it does not get McCain off
the hook. He was involved with the Block Boyz and understood the gang’s
objectives—to make money by selling drugs and committing armed robberies,
                                      13
    Case: 19-30619      Document: 00515522596         Page: 14    Date Filed: 08/11/2020



                                     No. 19-30619
and to fight rival gangs. Abundant evidence establishes that McCain joined
the Block Boyz to further this objective. He helped sell drugs, obtain guns, and
fight the rival Trap Boyz.
      McCain acknowledges that he helped the Block Boyz acquire guns. But
he argues that it was legal for him do so, or at least legal to discuss obtaining
firearms. Accepting that proposition as true, a legal act may nonetheless
further an illegal conspiracy. See United States v. Girard, 744 F.2d 1170, 1174
(5th Cir. 1984).       And the evidence establishes that McCain discussed,
possessed, and used guns in furtherance of the Block Boyz’s illegal drug
distribution and in fights with rival gangs.
      Durden raises many of the same arguments as Johnson and McCain. He
principally contends that he never agreed to “a course of action that would
involve the commission of two substantive crimes.” The evidence presented at
trial makes short work of this assertion. Durden discussed drug deals on
recorded calls, discussed robbing drug sources with Morris, Morris arranged
for Durden to make drug sales, and Durden helped Morris hide evidence of
drug distribution from the police, moving guns, ammunition, and gallon bags
containing residue from Davenport’s home to the Midway house. 6
      Durden, moreover, participated in the August 8, 2016, attempted
robbery. Officers observed Durden, Morris, and Wilson follow their mark to an
apartment complex; they heard Morris and Wilson discuss the attempted
robbery while Durden was presumably in the car; and they arrested Durden



      6  Durden presents several novel, unsupported theories to rebut this condemning
evidence. He admits that Morris sent text messages to his phone arranging a drug
transaction. But he contends that no evidence establishes he was actually the person
receiving those texts, and that someone else was in possession of his phone at the time. He
also suggests that phone calls between him and Morris concerning potential drug
transactions do not reveal that he was working with Morris; Morris was just seeking his
“advice.” A “reasonable trier of fact,” however, could readily conclude otherwise. Ford,
558 F.3d at 375.
                                            14
   Case: 19-30619     Document: 00515522596      Page: 15   Date Filed: 08/11/2020



                                  No. 19-30619
and Morris with five loaded guns in their car. Durden claims he played no role
in the attempted robbery. But, based on the foregoing evidence, the jury could
infer otherwise.
                      B. Drug Conspiracy Conviction
      Durden separately challenges his drug-conspiracy conviction. To find
Durden guilty on this count, the jury had to find that there was an agreement
between two or more people to violate controlled-substance laws, that Durden
knew of the agreement, and that he voluntarily joined it. United States v.
Inocencio, 40 F.3d 716, 725 (5th Cir. 1994). As previously noted, overwhelming
evidence establishes that a primary purpose of the Block Boyz was selling
drugs. The jury was free to infer that that Durden voluntarily joined the Block
Boyz knowing this purpose. He discussed drug deals with Morris on the phone
and was instructed by Morris to complete a drug sale. Durden also helped
Morris hide drug-distribution evidence from police. This evidence is fatal to
Durden’s sufficiency challenge.
                     C. Drug Distribution Convictions
      Counts 9, 10, and 11 indicted Morris with distributing crack in
connection with three controlled buys with Q.T., a government informant.
Morris contests the sufficiency of the evidence supporting these convictions.
He concedes that he participated in controlled-substance transactions. And he
acknowledges that, for a fee, he cooked powder cocaine into crack, then gave it
to Q.T. He argues, however, that the evidence shows only that he was a
middleman in a drug transaction for powder cocaine, not crack, then
subsequently cooked the powder into crack. Such conduct, he contends, does
not constitute “distribution of crack.”
      Morris impermissibly narrows the definition of “distribute” to serve his
cause. The Controlled Substances Act defines “distribute” as “to deliver . . . a
controlled substance” and defines “deliver” and “delivery” as “the actual,
                                          15
   Case: 19-30619     Document: 00515522596      Page: 16   Date Filed: 08/11/2020



                                  No. 19-30619
constructive, or attempted transfer of a controlled substance.”         21 U.S.C.
§ 802(8), (11). “The term distribute is broader in scope than the term sale, and
means to deliver, other than by administering or dispensing.” United States v.
Ambriz, 727 F.3d 378, 383 n.6 (5th Cir. 2013) (quoting Fifth Circuit Pattern
Jury Instructions (Criminal) No. 2.87 (2012)). In light of these definitions,
there can be little dispute that Morris delivered crack to Q.T. on the charged
dates. Morris “actual[ly] . . . transfer[red],” 21 U.S.C. § 802(8), crack to Q.T.
when he cooked powder cocaine into crack for a fee and then handed the crack
to Q.T.
      Moreover, the evidence established that Morris sold, and not merely
distributed, crack to Q.T. Morris knew that Q.T. wanted to buy crack, not
powder cocaine. Before the May 31 transaction at issue in Count 9, Q.T. had
bought crack from Morris. Q.T. asked Morris, before paying him, if he could
receive the cocaine in crack form, and they agreed on a price that included a
cooking fee before any money changed hands. Likewise, for both the June 8
and June 22 transactions, Q.T. asked Morris to provide the cocaine in crack
form before any money was exchanged. Q.T. also specifically requested that
Morris be the seller. And when questioned on cross-examination, Q.T. stated
that he paid Morris, not the individual who brought cocaine to Morris, and that
Morris gave him the drugs, not the third party. The evidence thus establishes
that Morris distributed crack to Q.T.
             D. Felon-in-Possession-of-a-Firearm Conviction
      The final sufficiency challenge comes from Durden and is directed at his
felon-in-possession-of-a-firearm conviction.     To secure a conviction on this
charge, the government was required to show that that Durden was previously
convicted of a felony and was aware of his felon status, that he possessed a
firearm (actually or constructively), and that the firearm traveled in or affected
interstate commerce. See Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019);
                                        16
   Case: 19-30619     Document: 00515522596     Page: 17   Date Filed: 08/11/2020



                                 No. 19-30619
United States v. Guidry, 406 F.3d 314, 318 (5th Cir. 2005). Durden does not
dispute that he was previously convicted of a felony and that he knew as much;
nor does he dispute the interstate commerce element. He argues only that the
evidence was insufficient to establish that he knew about, and therefore
actually or constructively possessed, the loaded guns found in Morris’s car after
the attempted robbery on August 8, 2016. The jury, however, could infer from
the evidence that Durden and Morris together possessed the five loaded
weapons in Morris’s car.
      Just weeks before the August 8 attempted robbery, Durden and Morris
discussed other robbery plans and plans to hide ammunition from the police.
Durden and Morris also discussed obtaining guns less than a week before the
August 8 robbery. And Durden asked Morris on the afternoon of the robbery,
“Whatcha want me to do with your gun?” One of the police officers who
arrested Morris testified that Durden, when confronted, tried to reach into the
backseat where one of the guns was found. The jury also heard one of Durden’s
co-conspirators tell Raphiel Wilson and Davenport that Durden and Morris
had been caught with guns in the car. The jury could infer that Durden had at
least the same level of knowledge as his co-conspirator, and could further infer
that Durden either actually or constructively possessed a firearm.
         II. Vagueness Challenges to the Racketeering Statute
      McCain and Morris argue that the RICO statute is unconstitutionally
vague both facially and as applied. Their facial challenge is foreclosed by
circuit precedent, and their as-applied challenge fails under plain error review.
      Although we typically review the constitutionality of a federal statute de
novo, United States v. Martinez-Mata, 393 F.3d 625, 627–28 (5th Cir. 2004), an
unpreserved challenge is reviewed for plain error, requiring the defendant to
demonstrate error that is clear or obvious and that affected his substantial
rights. United States v. Anderton, 901 F.3d 278, 282–83 (5th Cir. 2018). Even
                                       17
    Case: 19-30619       Document: 00515522596         Page: 18     Date Filed: 08/11/2020



                                      No. 19-30619
then, we have discretion to correct such errors only when they seriously affect
the fairness, integrity, or public reputation of judicial proceedings. See id.
       Morris and McCain contend that the racketeering statute is
unconstitutionally vague—both on its face and as applied to them—because
“[t]erms such as ‘associated with,’ ‘enterprise,’ ‘conduct,’ ‘participate,’
‘indirectly,’ ‘affairs,’ and ‘pattern of racketeering activity’ provide no guidance
as to what conduct the statute prohibits.”                  They rely principally on
Justice Scalia’s concurrence in H.J. Inc. v. Northwestern Bell Telephone Co.,
492 U.S. 229, 109 S. Ct. 2893 (1989). 7 However, this court long ago considered
and rejected a facial challenge to the RICO statute premised on Justice Scalia’s
H.J. concurrence. See Abell v. Potomac Ins. Co. of Ill., 946 F.2d 1160, 1164–67
& n.14 (5th Cir. 1991) (discussing the H.J. concurrence and collecting cases
rejecting vagueness challenges predicated on it); see also United States v.
Krout, 66 F.3d 1420, 1432 (5th Cir. 1995) (“This circuit has already specifically
rejected the facial challenge to the vagueness of ‘pattern of racketeering
activity.’”).   We recognize that today’s Supreme Court is not shy about
employing the vagueness doctrine to second-guess otherwise valid legislative
judgements. See, e.g., Sessions v. Dimaya, 138 S. Ct. 1204 (2018); Johnson v.
United States, 576 U.S. 591, 135 S. Ct. 2551 (2015). But our precedents remain
on the books, as does the Supreme Court’s rejection of a vagueness challenge
to a state RICO statute strikingly similar to the federal RICO statute. Fort
Wayne Books, Inc. v. Indiana, 489 U.S. 46, 58, 109 S. Ct. 916, 925 (1989) (“We



       7 Justice Scalia’s concurrence targeted the Court’s definition of “the enigmatic term
‘pattern of racketeering activity.’” H.J., 492 U.S. at 251, 109 S. Ct. at 2906 (Scalia, J.,
concurring). He did not discuss the other terms Morris claims are vague, including “conduct,”
“participate,” and “enterprise”; nor does Morris explain how those terms are vague other than
offering the conclusory allegation that they give “judges and law enforcement officials”
“unlimited discretion.” Because Morris did not adequately brief his broader statutory
challenge, the argument is waived. United States v. Whitfield, 590 F.3d 325, 346 (5th Cir.
2009).
                                             18
    Case: 19-30619     Document: 00515522596    Page: 19   Date Filed: 08/11/2020



                                 No. 19-30619
find no merit in petitioner’s claim that the Indiana RICO law is
unconstitutionally vague as applied to obscenity predicate offenses. Given that
the RICO statute totally encompasses the obscenity law, if the latter is not
unconstitutionally vague, the former cannot be vague either.”). These realities,
coupled with the defendants’ failure to cite a single decision supporting their
position, dooms the defendants’ facial challenge.
      Similarly, the defendants fail to cite a single case where RICO was found
to be unconstitutionally vague as applied to any defendant under any set of
circumstances. The lack of legal authority makes it difficult, if not impossible,
for the defendants to establish plain error. See Anderton, 901 F.3d at 283.
      Irrespective of that, the defendants’ claim fails on its merits.        To
successfully mount an as-applied vagueness challenge to the RICO statute, a
defendant must “show this [c]ourt that the scope of [the] ‘pattern’ [(or other)]
element [i]s so unclear that a person of ordinary intelligence in [the
defendant’s] position would not have had adequate notice that his actions
constituted a” RICO offense.      Abell, 946 F.2d at 1167.     The defendants’
superficial arguments come nowhere close to making this showing.             The
defendants joined a gang whose express purpose was to “get your money” by
illegal means. And the evidence established that Morris and McCain (and
their co-defendants) engaged in numerous illegal acts over several years. They
thus cannot reasonably argue that a person in their position would not have
known that the Block Boyz was a criminal enterprise engaged in a pattern of
racketeering activity.
                III. Plain-Error Challenge to the Racketeering
                            Conspiracy Indictment
      Durden alleges that the indictment for the racketeering conspiracy was
insufficient.    He failed to preserve this challenge.     We thus review the



                                       19
    Case: 19-30619     Document: 00515522596    Page: 20   Date Filed: 08/11/2020



                                 No. 19-30619
indictment’s sufficiency for plain error. United States v. Hoover, 467 F.3d 496,
498 (5th Cir. 2006).
      “To pass constitutional muster, an indictment must allege every element
of the crime charged and in such a way as to enable the accused to prepare his
defense and to allow the accused to invoke the double jeopardy clause in any
subsequent proceeding.” United States v. Pratt, 728 F.3d 463, 477 (5th Cir.
2013), abrogated on other grounds by Molina-Martinez v. United States,
136 S. Ct. 1338, 1347–48 (2016) (alteration removed) (internal quotation
marks and citation omitted). An indictment is sufficient if it describes the
offense using “the words of the statute itself” “accompanied with such a
statement of the facts and circumstances as will inform the accused of the
specific offense.” Id. (internal quotation marks and citation omitted).      A
racketeering indictment, in particular, “need not contain formal charges of the
underlying racketeering activities or articulate the evidence that will be used
to prove the allegations.” Id. at 478.
      The count in the indictment Durden challenges, Count 1, spans fifteen
pages and includes the statutory language, identifies the Block Boyz as the
criminal enterprise, establishes the time period during which the Block Boyz
operated, names Durden’s co-conspirators, and lists the numerous state and
federal violations that constituted predicate offenses along with the co-
conspirator who performed each act and the date it was performed. Durden
nonetheless maintains this is insufficient. He argues that the indictment must
pinpoint when each specific defendant joined the conspiracy and provide a
“way of determining what activities conducted were part of the [conspiracy’s]
agreement.” This court has not required that a RICO indictment include such
specificity; nor does the Constitution. Instead, case law “requires only enough
specificity to allow the defendant to defend against the allegations.” Pratt,
728 F.3d at 478 & n.56. The indictment here easily clears that bar. It stated
                                         20
    Case: 19-30619      Document: 00515522596       Page: 21   Date Filed: 08/11/2020



                                     No. 19-30619
when the conspiracy started and ended, and it identified numerous overt acts
committed by Durden and others. Cf. id. We refuse to adopt Durden’s offbeat
position.
    IV. Plain-Error Challenge to the Drug Conspiracy Indictment
      It is unclear whether Morris argues that the drug-conspiracy statute is
unconstitutionally vague or that the indictment was insufficiently specific. He
initially cites the standard of review for a constitutional challenge to a statute.
But the remainder of his argument section targets the indictment. Regardless
how his challenge is construed, it fails.
      Morris    never     explains     why    the    drug-conspiracy    statute    is
unconstitutionally vague and has thus waived this argument. See Whitfield,
590 F.3d at 346. But even if he had briefed it, we would reject it; Section 846
is not unconstitutionally vague. See United States v. Cooper, 606 F.2d 96, 98
(5th Cir. 1979) (per curiam).
      As for Morris’s challenge to the indictment, this court has held that an
indictment charging a violation of 21 U.S.C. § 846 is sufficient if it uses the
words of the statute, names the statute, and specifies the conspiracy’s
duration. United States v. Khan, 728 F.2d 676, 681 (5th Cir. 1984). These
requirements were met here. Morris contends, however, that the indictment
did not identify which racketeering overt acts were in furtherance of the
Section 846 drug-distribution conspiracy. But an indictment need not allege
any overt act to sufficiently state a Section 846 conspiracy. Id.; see also United
States v. Gaytan, 74 F.3d 545, 552 (5th Cir. 1996) (“Nor is it fatal that the
indictment failed to identify specific criminal acts constituting the alleged
conspiracy.”). We see no error in the indictment, let alone one that is plain or
obvious.




                                         21
    Case: 19-30619       Document: 00515522596        Page: 22     Date Filed: 08/11/2020



                                      No. 19-30619
            V. Admitting Evidence of Johnson’s 2012 Shooting
       Before trial, Johnson moved to exclude mention of his May 2012
shooting. The district court denied the motion, finding that the evidence was
intertwined with the charged conduct and that its probative value was not
substantially outweighed by the danger of unfair prejudice. The court also
rejected Johnson’s argument that the evidence was inadmissible because he
was seventeen at the time of the shooting. Johnson conceded that he was an
adult under state law at the time and “concede[d] there is no authority which
would preclude the use of this conviction based upon Johnson’s age at the time
of the shooting.” Johnson renewed the objection at trial, and the district court
again denied it.
       He raises the same arguments on appeal, contending first that evidence
of the May 2012 shooting was inadmissible under Rule 404(b). The evidence,
however, was not admitted under that rule; 8 as the district court explained,
the shooting was intertwined with the charged RICO offense, and the jury was
free to infer that the shooting constituted a predicate racketeering act.
Johnson observes that the 2012 shooting was not expressly listed as an overt
act or predicate act in the indictment. But the evidence presented at trial need
not be limited to overt or predicate acts expressly listed in the indictment, so
long as the defendant has adequate notice. See United States v. Carlock,
806 F.2d 535, 550 (5th Cir. 1986). Here, Johnson had ample notice that the
government intended to introduce evidence of the shooting, which occurred
within the relevant period alleged in the indictment, as evidence intrinsic to



       8To be sure, the government moved to allow the introduction of the May 2012 shooting
pursuant to Rule 404(b). But it did so out of an abundance of caution, maintaining that the
shooting was “intrinsic to the charged conduct.” At a later hearing, the government asserted
that the shooting “occurred during the time period of the conspiracy” and should be
considered “a predicate racketeering act.” The district court agreed, concluding that the
May 2012 shooting was not “extrinsic evidence under [Rule] 404(b).”
                                            22
    Case: 19-30619    Document: 00515522596       Page: 23   Date Filed: 08/11/2020



                                  No. 19-30619
the charged conduct. We therefore consider Johnson’s challenge under the
deferential standard we apply to Rule 403 rulings. United States v. Clark,
577 F.3d 273, 287 (5th Cir. 2009) (“In reviewing Rule 403 findings, we give
great deference to the [trial] court’s informed judgment and will reverse only
after a clear showing of prejudicial abuse of discretion.”) (alteration in original)
(internal quotation marks and citation omitted).
      This standard suggests no reason to reverse. The probative value of the
evidence is obvious: The jury could use it to infer the commission of a predicate
racketeering act. And the potential for unfair prejudice was relatively low
where, as here, Johnson’s shooting in 2012 was no more violent than his
involvement in the Kings Manor and Briarwood robberies, the latter of which
resulted in several injuries and a death.
      Johnson also argues that the district court should not have admitted
evidence of the May 2012 shooting because he was seventeen years old at the
time and thus a juvenile for purposes of federal prosecution. This argument
fails for at least two reasons. First, the Juvenile Delinquency Act does not
apply to defendants like Johnson who are over twenty-one when indicted.
United States v. Guerrero, 768 F.3d 351, 361 (5th Cir. 2014) (citing 18 U.S.C.
§ 5031). Second, the Act applies only to an “act of juvenile delinquency,”
defined as a crime “committed by a person prior to his eighteenth birthday.”
18 U.S.C. § 5031. The May 2012 shooting relates to the crime of racketeering
conspiracy. Because Johnson “ratified his involvement in the conspiracy” after
he turned eighteen in July 2012, his participation in the conspiracy (including
the May 2012 shooting) was not an act of juvenile delinquency. Guerrero,
768 F.3d at 362 (citation omitted); see also id. (“Ratification in this context
simply means that a defendant ‘continu[es] to participate in an ongoing
conspiracy after his 18th birthday.’”) (alteration in original) (quoting United


                                        23
    Case: 19-30619       Document: 00515522596          Page: 24     Date Filed: 08/11/2020



                                       No. 19-30619
States v. Peters, 283 F.3d 300, 309 (5th Cir.2002)). The district court did not
err in allowing evidence of the May 2012 shooting to go before the jury.
            VI. Challenge to the Verdict Form and Jury Instructions
       Durden, McCain, Morris, and Johnson challenge the RICO conspiracy
verdict form, arguing it should have required the jury to identify the date or
location of specific predicate offenses. 9 Without such specificity, they argue, it
is impossible to assert sufficiency of the evidence claims. 10 This is a novel,
legally unsupported argument.              To the contrary, with an appropriate
unanimity instruction, this court has allowed even general verdict forms. E.g.,
United States v. Thompson, 253 F.3d 700, 2001 WL 498430, at *10 (5th Cir.
2001) (unpublished) (citing United States v. Shenberg, 89 F.3d 1461, 1472
(11th Cir. 1996)).
       Here, the court provided more than just an unanimity instruction. It
first informed the jury that it must find that each “defendant agreed that a
conspirator would engage in a pattern of racketeering activity.” The district
court correctly defined “[a] pattern of racketeering activity,” to “require[] at
least two acts of racketeering,” and instructed the jury that its “verdict must
be unanimous as to which specific racketeering acts you find the defendant
agreed would be committed.” The verdict form asked the jury to identify the
type of predicate act for each defendant before reinforcing the unanimity
requirement, specifying that the jury was required to unanimously agree on
“at least two acts” and to the “specific event” involved. The district court




       9 Because defense counsel objected to the exclusion of more specific information on the
verdict form, our review is for abuse of discretion. United States v. Piper, 912 F.3d 847, 853
(5th Cir. 2019).

       10Durden’s own briefing, which analyzes each of the racketeering acts that the jury
could have possibly attributed to him, undermines this contention. The other defendants do
not even attempt such analyses.
                                             24
    Case: 19-30619        Document: 00515522596          Page: 25     Date Filed: 08/11/2020



                                       No. 19-30619
observed that the defendants’ date-and-location request would be too onerous
for the jury and risked requiring the court to comment on the evidence by, for
example, stating that a particular defendant may have committed multiple
predicate offenses on a single day. Additionally, to alleviate any concern that
defendants might be convicted based on a single act, the court instructed the
jury, in the verdict form, that if a defendant committed a particular crime more
than once, the jury must agree as to the specific events that constituted a
racketeering act. We “presume[] that juries follow the instructions the court
gives them.”       United States v. Owen, 683 F.3d 93, 99 (5th Cir. 2012).
Defendants supply no reason to second-guess that presumption here. The
thorough instruction provided by the district court coupled with the wide
discretion trial courts are granted to fashion verdict forms compel the
conclusion that the district court did not abuse its discretion. 11
       McCain additionally argues, for the first time on appeal, that the jury
instructions were plainly erroneous because they failed to state “that two acts
of racketeering do not necessarily constitute a pattern of racketeering activity.”
But the unobjected-to jury instruction accurately states this court’s long-held
definition of a pattern of racketeering activity. See United States v. Brown,
555 F.2d 407, 416 (5th Cir. 1977). McCain cites no authority supporting his
position, and our model jury instructions directly rebut it. See Fifth Circuit
Pattern Jury Instructions (Criminal) No. 2.79 (2019). The lack of contrary
authority is fatal to McCain’s plain-error claim. Anderton, 901 F.3d at 283.




       11 Contesting this conclusion, Durden directs the court to United States v. Cain,
671 F.3d 271, 291 (2d Cir 2012). But that decision did not find error in the verdict form.
Instead, after finding instructional error, the Second Circuit could not determine whether it
was harmless “[b]ecause the verdict form . . . did not require the jury to identify the specific
predicate acts that supported its verdict.” Id. No similar instructional error infected the
proceedings here.
                                              25
   Case: 19-30619    Document: 00515522596     Page: 26   Date Filed: 08/11/2020



                                No. 19-30619
         VII. Racketeering Convictions and Double Jeopardy
      Durden argues, for the first time on appeal, that his convictions for
racketeering and drug-distribution conspiracy violate the Double Jeopardy
Clause. This argument is foreclosed by circuit precedent.
      The Double Jeopardy Clause, “at its core[,] prevents a defendant from
being tried more than once for a single offense.” United States v. Vasquez,
899 F.3d 363, 381 (5th Cir. 2018). But it “does no more than prevent the
sentencing court from prescribing greater punishment than the legislature
intended.” Missouri v. Hunter, 459 U.S. 359, 366, 103 S. Ct. 673, 678 (1983).
This court long ago determined that “Congress intended RICO conspiracy to be
a separate offense from the predicate act of a [controlled-substance]
conspiracy.” United States v. Deshaw, 974 F.2d 667, 672 (5th Cir. 1992). As
the court (correctly) explained in Deshaw, the racketeering “statutory language
reflects congressional intent to supplement, rather than supplant, existing
crimes and penalties.” Id. at 671–72. RICO and the statutes undergirding a
RICO indictment—in Durden’s case Section 846—“are intended to deter two
different kinds of activity.” Id. at 672. And “each provision”—Section 1962(d),
prohibiting racketeering conspiracies, and Section 846, prohibiting controlled-
substance conspiracies—“is unambiguous and authorizes punishment for a
violation of its terms.” Id. Thus, “an indictment charging RICO predicates as
separate offenses is not multiplicitous.” United States v. Cauble, 706 F.2d
1322, 1351 (5th Cir. 1983). Durden fails to cite a single case countering this
broad swath of authority. We accordingly reject his double jeopardy challenge.
                 VIII. Sentencing and Double Jeopardy
      Morris raises a separate double jeopardy concern. He argues that the
district court’s grouping of racketeering predicates under the sentencing
guidelines violated his double-jeopardy rights.     Morris is mistaken.      To
understand why, we first explain the rulings under review.
                                      26
   Case: 19-30619     Document: 00515522596     Page: 27      Date Filed: 08/11/2020



                                 No. 19-30619
      Morris’s   Presentence   Report    (“PSR”) grouped        his   racketeering,
controlled-substance, and felon-in-possession convictions pursuant to U.S.S.G.
§ 3D1.2. For racketeering convictions, the base offense level is the greater of
19 or the base offense level for the underlying racketeering activity. U.S.S.G.
§ 2E1.1(a). Where there is more than one underlying offense, each is treated
as a separate conviction and grouped under Chapter 3, Part D. Id. at cmt. n.1.
Morris’s racketeering conviction involved several controlled-substances
offenses, two attempted robberies (January 2014 and August 2016), and
several felon-in-possession offenses. Under U.S.S.G. § 3D1.2, the controlled-
substances offenses constituted one group and each attempted robbery
constituted its own group. The felon-in-possession convictions were included
as offense characteristics for the drug distribution group.
      For Group 1 (the controlled-substance convictions), the PSR calculated a
total offense level of 34.   For Group 2 (the January 28, 2014, attempted
robbery), the PSR calculated a total offense level of 33. And for Group 3 (the
August 8, 2016, attempted robbery), the PSR calculated a total offense level of
29. The PSR then assigned each offense group units under U.S.S.G. § 3D1.4(a)
and (b). Because Groups 1 and 2 were within one level of each other, each
received one unit. Group 3, which was five levels less than Group 1, received
a half unit. Pursuant to U.S.S.G. § 3D1.4, two-and-a-half units results in a
three-level increase to the highest offense level. Thus, Morris’s offense level
became 37. With a criminal history category of V, Morris’s advisory guidelines
range was 324 to 405 months’ imprisonment, subject to certain statutory
maxima.
      At sentencing, Morris contended that it violates the Double Jeopardy
Clause to be punished for both attempted robberies when those were
technically part of the racketeering count. The district court overruled Morris’s
objection, noting that the jury had found that Morris engaged in more than one
                                        27
   Case: 19-30619     Document: 00515522596     Page: 28   Date Filed: 08/11/2020



                                 No. 19-30619
attempted robbery and that “the calculation of a sentence under the guidelines
and the legal requirements for a conviction under RICO are separate matters
that the [c]ourt considers separately.” The district court then sentenced Morris
to 240 months’ imprisonment as to Counts 1 (RICO), 2 (conspiracy to distribute
controlled substances), 10 (distribution of crack cocaine), and 11 (distribution
of crack cocaine); 405 months’ imprisonment as to Count 9 (distribution of 28
or more grams of crack cocaine); and 120 months’ imprisonment as to Counts
12 and 15 (felon in possession of a firearm), with all sentences to run
concurrently.
      Morris renews his double jeopardy argument on appeal. Because he was
only convicted of one racketeering count, he argues that the district court could
not consider racketeering predicates for three separate sentencing groups.
Morris is mistaken.     The district court did exactly what the sentencing
guidelines require. See U.S.S.G. § 2E1.1; see also Pratt, 728 F.3d at 479–80
(explaining how to apply U.S.S.G. § 2E1.1). More to the point, Morris has not
shown that he was punished twice for the racketeering conspiracy. He received
a single sentence of 240 months’ imprisonment, the statutory maximum.
Morris’s objection to the PSR’s grouping did not affect that sentence. With an
initial offense level of 34, his guidelines range would have been 235 to 240
months for Count 1, and he was sentenced within that range. While true that
his sentence for one of the drug-distribution convictions, Count 9, was higher
than it would have been had the district court considered just the Group 1
offenses (i.e., excluded the attempted robberies), the Supreme Court has
established that the “use of evidence of related criminal conduct to enhance a
defendant’s sentence for a separate crime within the authorized statutory
limits does not constitute punishment for that conduct.” Witte v. United States,
515 U.S. 389, 399, 115 S. Ct. 2199, 2206 (1995). Morris received sentences


                                       28
   Case: 19-30619     Document: 00515522596      Page: 29   Date Filed: 08/11/2020



                                  No. 19-30619
within the statutory ranges for his drug-distribution and racketeering
convictions. Thus, there is no double jeopardy problem.
               IX. Substantive Reasonableness of Durden’s
                       Above-Guidelines Sentence
      Durden avers that the district court erred by sentencing him above the
guidelines range. Durden’s PSR calculated his advisory guidelines range as
130 to 162 months’ imprisonment. The district court acknowledged this range,
but imposed an above-guidelines sentence of 190 months, finding that the
guidelines’ sentencing range “does not adequately reflect the seriousness of the
instant offenses, nor Mr. Durden’s involvement in the RICO conspiracy, as well
as . . . the harm inflicted on his community, both actual and potential.”
      We review the substantive reasonableness of the district court’s sentence
for an abuse of discretion. United States v. Robinson, 741 F.3d 588, 598 (5th
Cir. 2014). Where a district court varies upward from the applicable guideline
range, this court “give[s] due deference to the district court’s decision that the
[Section] 3553(a) factors, on a whole, justify the extent of the variance.” Gall
v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007). We reverse if the
sentence “unreasonably fails to reflect the statutory sentencing factors” by
“(1) . . . not account[ing] for a factor that should have received significant
weight, (2) giv[ing] significant weight to an irrelevant or improper factor, or
(3) represent[ing] a clear error of judgment in balancing the sentencing
factors.” United States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006).
      Durden’s principal argument is that his sentence is unreasonable
because a co-defendant, Alford, received a shorter sentence despite being
named in one more overt act in the indictment. Alford, however, had a lower
sentencing guidelines range than Durden. And Durden had a more extensive
criminal history than Alford. Durden’s sentence was 28 months above the
guidelines range while Alford’s was 55 months above the guidelines range.

                                       29
   Case: 19-30619     Document: 00515522596     Page: 30   Date Filed: 08/11/2020



                                 No. 19-30619
Durden notes that Alford was accused of discharging a firearm in a residence,
conduct Durden suggests indicates severe culpability.         But Durden was
implicated in no less violent conduct, having been involved in two shootings.
      The district court noted that Durden’s guidelines range did not account
for the extent of his drug dealing or “the violent nature of [his] crimes,” which
“show[ed] a reckless disregard for human life.” The district court specifically
observed that Durden “even beat up someone after he had been incarcerated.”
Moreover, while one of Durden’s attempted murders was included in his
criminal history category, it was not included in “the calculation of the offense
level.” For all these reasons, the court found that a guidelines sentence would
not “protect the community” and allow it “to have faith and confidence in the
criminal justice system.” We see no error in that determination. Durden’s
sentence reflects the statutory sentencing factors, as our law requires, and does
not give significant weight to any irrelevant factor.
                 X. Obstruction-of-Justice Enhancement
      The last contention we review is Davenport’s argument that the district
court plainly erred when imposing a two-level guidelines enhancement for
obstruction of justice.   The sentencing guidelines provide for a two-level
enhancement if a defendant “willfully obstructed or impeded, or attempted to
obstruct or impede, the administration of justice with respect to the
investigation, prosecution, or sentencing of the instant offense of conviction”
(or a closely related offense). U.S.S.G. § 3C1.1. The commentary provides a
“non-exhaustive list” of covered conduct, including “threatening, intimidating,
or otherwise unlawfully influencing a co-defendant, witness, or juror, directly
or indirectly, or attempting to do so.” U.S.S.G. § 3C1.1, cmt. n.4(A).
      Here, the district court determined that Davenport influenced Durden to
threaten or intimidate a witness when she told Durden that Jenkins, Durden’s
cellmate, was a “bad apple”—an informant. Durden told Davenport that he
                                       30
    Case: 19-30619      Document: 00515522596       Page: 31    Date Filed: 08/11/2020



                                    No. 19-30619
intended to “whoop [Jenkins’s] a[**].”         Davenport, though not specifically
encouraging that conduct, told Durden to be careful and that she loved him.
Later that day, Durden attacked Jenkins.
      Davenport avers that she did not know that Jenkins was in jail with
Durden, and thus she could not have intended that Durden assault him. The
district court could reasonably infer otherwise.           In their August 17 call,
Davenport told Durden that Jenkins’s girlfriend “signed a separation”—a
request to be placed in a different prison housing unit—and “that’s why my
people got put[] in foxtrot.” Davenport also told Durden that the “apple don’t
need to be around y’all.” The next day, Davenport told Durden that Jenkins’s
girlfriend had been to visit him, and he revealed that Jenkins was his cellmate.
He further made clear his intent to “whoop” Jenkins. The district court could
infer that that was the answer Davenport sought—she responded that she
loved Durden and told him to be careful. 12
      Davenport also argues that there was insufficient evidence to establish
that Jenkins had any involvement, either as a participant or a witness, with
the investigation of this case. He was not named as a witness and his name
finds no mention in the record outside of the corrections officer’s testimony that
Durden and Jenkins were involved in a physical fight.                 The guidelines
enhancement thus does not apply, she argues. The government retorts that
such proof is unnecessary. “It is enough that Davenport believed that Jenkins
was an informant and that she asked Durden to act on that belief.” The
government cites no authority for this proposition, and insofar as we can tell,
we have not addressed this issue. The government’s argument ostensibly
comports with the text of U.S.S.G. § 3C1.1, which is focused on the offender’s


      12  The district court could also infer that Davenport knew there was an ongoing
criminal investigation. Just ten days before Davenport’s call with Durden, Davenport was
told that Durden and Morris had been arrested and her assistance was requested.
                                          31
   Case: 19-30619    Document: 00515522596      Page: 32   Date Filed: 08/11/2020



                                 No. 19-30619
intentions and not on whether a potential witness actually appears at trial.
That being said, Davenport’s argument is not frivolous.
      Even so, she failed to preserve this issue. Our review is thus for plain
error. United States v. Aderholt, 87 F.3d 740, 743 (5th Cir. 1996). Given that
this is a question of first impression and that the text of the sentencing
guideline does not plainly support Davenport’s position, we reject Davenport’s
argument that the district court committed a clear or obvious error. See United
States v. Vega, 332 F.3d 849, 852 n.3 (5th Cir. 2003) (concluding that any error
committed by the district court was not plain or obvious because this court had
not previously addressed the issue).       We accordingly leave Davenport’s
sentence intact.
                               CONCLUSION
      For the foregoing reasons, each defendant’s convictions and sentence are
AFFIRMED.




                                      32